third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc pa dissp-119291-10 uilc date date to carla g young field advocacy analyst taxpayer_advocate_service from charles b christopher chief branch procedure administration subject disclosures to a corporate fiduciary this memorandum is in response to a request for an opinion received in our office on date this advice may not be used or cited as precedent issue sec_1 whether returns and return_information can be disclosed to an employee of a corporation exempt_organization or other entity where the entity is named as a taxpayer’s fiduciary on form_56 notice of a fiduciary relationship whether the irs will require additional verification of the fiduciary employee’s material interest before disclosing a taxpayer’s return or return_information conclusion sec_1 customer service representatives csrs may disclose returns or return_information to individuals authorized to bind the corporation exempt_organization or other entity when form_56 names an entity as the fiduciary when a specific entity department is named as fiduciary employees of the named department or office acting as a fiduciary can receive returns and return_information pertaining to the taxpayer identified as the person for whom the fiduciary is acting upon providing documentation that he or she is employed by the entity dissp-119291-10 csrs generally should accept the entity’s designation as fiduciary on form_56 as sufficient evidence that the requester has a material interest in receiving the tax information background the taxpayer_advocate_service tas sought advice from the office of disclosure disclosure whether csrs can disclose returns and return_information to employees acting in a fiduciary capacity in a corporate department when the specific department is designated as a fiduciary on form_56 tas further inquired regarding the verification procedures required if such disclosure is permissible the example presented by the tas concerned an indigent taxpayer with a social services organization designated as court appointed fiduciary because the fiduciary is a business and the csrs do not know who within the organization was authorized to act as a fiduciary they refused to provide tax information to the representative of the entity requester the organization was not filing returns on behalf of the taxpayer but was attempting to obtain information on his or her behalf via the telephone disclosure rendered its opinion that disclosure to all employees of an organization’s department acting in a fiduciary capacity is permissible if the rules for employees of a bank trust department are followed disclosure further opined that researching the idrs is sufficient verification absent a good reason to inquire further because i r m sec_11 is silent on the specific example provided disclosure recommended further review by counsel disclosures to entity fiduciaries law and analysis we see no difference between disclosures to a bank trust department and a social service_organization department if the department is designated as a fiduciary on a form_56 properly filed with the irs our rationale is as follows sec_6903 of the internal_revenue_code requires any person acting as a fiduciary to notify the irs of the formation or termination of a fiduciary relationship a fiduciary may file form_56 with the irs to comply with this requirement sec_7701 of the internal_revenue_code provides that a fiduciary is any person acting in a fiduciary capacity for any other person a person includes any individual trust estate partnership_association company or corporation sec_7701 a fiduciary assumes the powers rights duties and privileges of the individual taxpayer for whom it acts sec_6903 dissp-119291-10 sec_6103 permits disclosure of returns and return_information to persons having a material interest in receiving such information and defines certain groups of persons as having a material interest thus only those types of individuals listed in sec_6103 may receive disclosure of tax information because they have been statutorily defined as having a material interest in receiving the information see 857_f2d_722 10th cir individual taxpayers are defined by statute as having a material interest in their own tax information sec_6103 because a fiduciary steps in and acts as the taxpayer himself a fiduciary is entitled to disclosure of the taxpayer’s information under sec_6103 of the code unless such disclosure would impair tax_administration sec_6103 when a corporation is solely designated as a fiduciary on form_56 disclosure can be made to a corporate officer such as the president or chief_executive_officer authorized under state law to legally bind the corporation sec_6103 because it is unlikely that the officer will personally perform the necessary functions such corporate officer has authority to designate other individuals within the organization to receive disclosures on his or her behalf see sec_301_6103_c_-1 if the form_56 designates a specific office or department of an entity as with a bank trust department csrs may disclose tax information to the employees of that department the csr must verify that the requester is the person listed on form_56 or is an employee of the department before disclosure may be made verification procedures absent circumstances that bring the fiduciary relationship into question the irs generally will accept the designation as fiduciary as sufficient evidence that the requester has a material interest in receiving the tax information because a fiduciary assumes the powers rights duties and privileges of the taxpayer and an individual taxpayer is presumed to have a material interest in receiving his or her own tax information when an entity acts as the fiduciary of an individual taxpayer it need not provide additional evidence of material interest as when an individual taxpayer personally seeks disclosure of his tax information the representative of a fiduciary need only furnish proof of his identity to properly obtain disclosure because in the matter presented an entity or department of an entity is named as fiduciary the requester needs to provide documentation that he is employed by the fiduciary entity in such capacity as he may properly obtain returns and return_information if there is a question as to the requester’s authority to receive the information it should be mailed to the entity’s address of record please call if you have any further questions
